Murdock J., dissenting: The theory of the majority is that the petitioner must show a commencement by the mailing of a registered notice of the time and place of a conference, as specified in one paragraph of the amendment of February 25, 1944, in order to benefit from the limitation upon determination fixed by another paragraph of that amendment. The reasoning in support of that theory has much to recommend it, but I favor the conclusion that the provision placing a limitation upon determination should not be construed as inapplicable to renegotiation proceedings properly and clearly commenced, but still incomplete, at the time the amendment was enacted. The'majority opinion points out that the changes in the law made by the amendment of February 25, 1944, apply to the renegotiation of all war contracts for years ending after June 30, 1943, but do not apply to the renegotiation of war contracts for fiscal years ending on or before that date. Thus, they apply retroactively to war contractors with fiscal years ending with any one of the seven months preceding February 1944. Congress must -have known that it was not only possible, but probable, that renegotiation of some of those contractors had already commenced under the law as it existed prior to the amendment. It could easily have excluded such cases had it intended the limitation upon determination not to apply, absent a new notice sent by registered mail fixing a time and place for a conference. Obviously, the renegotiators would not send a new notice by registered mail fixing a time and place for a conference. That would be wholly unnecessary and rather ridiculous where renegotiation had already commenced and perhaps one or more conferences had already taken place. The net result would be that the limitation on determination would not apply to such cases and, in this respect, it would be just like those for periods ending on or prior to June 30, 1943. If that was the result which Congress desired, it seems strange that it made the limitation amendment at all retroactive. That Congress was not wholly unaware, of the necessity for special provisions relating to fiscal years covered by the amendment but already closed before its enactment, is shown by the parenthetical provision insectiom403 (c) (5) (A). Renegotiation in the present case was actually commenced before the enactment of the amendment. I think it was commenced for all purposes, including the purpose of the limitation contained in section 403 (c) (3). This interpretation places no undue hardship upon the renegotiators. Time for action by them in no case could have expired at the time of the enactment of the amendment, but, on the contrary, they would have had time to act in all cases because section 403 (c) (3) excepts from the limitation provision cases in which the parties have extended the period of limitation by mutual agreement and cases in which the Secretary makes an order within the one-year period. Thus, if the contractor was unwilling to agree to extend the limitation period for determination in any proceeding already commenced under the law prior to the amendment, the Secretary could make what might be termed an emergency order, to keep the case open for later considération by the Board. The delegatee entered his order on September 28, 1945, almost one year and ten months after the commence notice of December 1, 1943, and one year and seven months after the date upon which the amendment became law. There was a limitation upon commencement of renegotiation prior to that amendment and the Secretary took care to avoid the effect of that limitation by commencing renegotiation in the case of this contractor. His act saved the renegotiation under the then existing law, but the majority hold that it did not commence renegotiation within the meaning of the law as amended — a strange result. There is nothing in the amendment which specifically requires that result and I would not reach it by inferring, as does the majority, that the only commencement which Congress had in mind for the purpose of the limitation upon determination contained in section 403 (c) (3) was the commencement provided in the amendment to section 403 (c) (1). Aeundell,, Van Fossan, and Black, JJ., agree with this dissent..